Citation Nr: 1142763	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  07-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In his May 2007 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  In June 2009, a hearing was scheduled, but the Veteran failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).

The Board notes that the Veteran's specific claim related to service connection for PTSD.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as noted herein.

In February 2010, the Board reopened and remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in an August 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed anxiety disorder to his military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed anxiety disorder was incurred in military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2010, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or the AMC to schedule the Veteran for a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in April 2010 with respect to his acquired psychiatric disorder claim, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via the August 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in August 2007.  This letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the above-referenced August 2007 letter, as required by the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the Veteran's service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The RO will be responsible for addressing any notice defect with respect to the assignment of an initial disability rating and/or effective date when effectuating the award, and the Board is confident that the Veteran will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision on the merits as to the issue on appeal.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnoses of an acquired psychiatric disorder, to include anxiety disorder.  See, e.g., the April 2010 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that in 1980, while stationed at the island of Mauritius when serving aboard the USS Dixie, he witnessed and recovered dead bodies as a result of a hurricane which struck the island.  See, e.g., a statement from the Veteran dated in February 2003.  Although the Veteran's service treatment records do not reflect the specific in-service incident as reported by the Veteran, the Board observes that on the Veteran's Report of Medical History at service discharge dated in April 1981, he indicated that he had/has had depression or excessive worry.  He elaborated that he had "situational depression and anxiety. Should be better after discharge."  Further, the Veteran's personnel records document service aboard the USS Dixie, and a report from the Joint Services Records Research Center (JSRRC) dated January 2009 indicates that the USS Dixie was anchored at Port Louis, Mauritius in February 1980.  Moreover, the Board notes that the Veteran is competent to attest to experiencing such incidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of recovering dead bodies during active military service.  There is nothing in the claims folder to suggest that the Veteran did not recover dead bodies as described and the Board finds his testimony regarding the incident to be credible.  Accordingly, Hickson element (2) is met.

Turning to Hickson element (3), medical nexus, the Board notes that the competent evidence demonstrates that the Veteran's currently diagnosed acquired psychiatric disorder is related to his military service.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the April 2010 VA examiner.  

Specifically, the April 2010 VA examiner considered the Veteran's in-service incident as well as postservice mental health treatment.  The VA examiner concluded that "[the Veteran's] [a]nxiety disorder is at least as likely as not (50/50 probability) caused by or a result of inservice stressor reported by the [V]eteran..." The VA examiner's rationale for her conclusion was based on a review of the Veteran's claims folder, to include the Veteran's postservice mental health treatment which discussed his in-service trauma, as well as examination of the Veteran.  

The April 2010 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  It also appears to be congruent with the Veteran's medical history.

Crucially, there is no competent medical evidence which indicates that the Veteran's current acquired psychiatric disorder is not related to his military service.  Also of significance is the fact that the treatment records associated with the Veteran's claims folder contain nothing to otherwise explain the Veteran's persistent psychiatric disorder.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current disability and his military service.  Hickson element (3), and therefore all elements, is satisfied.  

In summary, the Veteran has met all requirements needed to establish service connection for an anxiety disorder.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for an anxiety disorder is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


